DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6, 8-9 and 11-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claim 1-6, 8-9 and 11-13, the cited prior art of record does not teach or suggest an apparatus with over other claim features “the lamp body comprises a shell (401) provided with a light outlet (402); a rotary seat (403) is fixed in the shell (401), and the printed circuit board (500) is arranged on one side of the rotary seat (403) which faces toward the light outlet (402); a rotary connecting rod (404) having an end connected with the rotary seat (403) so that the lamp body (400) can rotate vertically around the end, and an opposite end is connected with the assembly housing (200) so that the lamp body (400) can rotate horizontally around the opposite end; the assembly housing (200) is a thin strip, comprising a base plate (201), a left plate (202), a right plate (203) and a top plate (204) extending along the lengthwise direction, and the top plate (204) is provided with a mounting hole which is rotationally matched with the end of the rotary connecting rod (404); and the light source (600) comprises a warm light source (601) and a cold light source (602), the control signal is used to control the light output of the warm light source (601) and the cold light source (602).” as recited in claim 1.
The claim in the application are deemed to be directed to an nonobvious improvement over the prior art of record Leet [US 6,135,615] who teaches A lamp suspension track assembly includes an elongated positioning guide track having two opposite sides each defining a guide groove therein, two elongated flexible guide tracks each having a first side formed with a guide rail received in the guide 
The primary reason of allowance is improvement with the lamp body comprises a shell (401) provided with a light outlet (402); a rotary seat (403) is fixed in the shell (401), and the printed circuit board (500) is arranged on one side of the rotary seat (403) which faces toward the light outlet (402); a rotary connecting rod (404) having an end connected with the rotary seat (403) so that the lamp body (400) can rotate vertically around the end, and an opposite end is connected with the assembly housing (200) so that the lamp body (400) can rotate horizontally around the opposite end; the assembly housing (200) is a thin strip, comprising a base plate (201), a left plate (202), a right plate (203) and a top plate (204) extending along the lengthwise direction, and the top plate (204) is provided with a mounting hole which is rotationally matched with the end of the rotary connecting rod (404); and the light source (600) comprises a warm light source (601) and a cold light source (602), the control signal is used to control the light output of the warm light source (601) and the cold light source (602).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI (VICTOR) CHAN whose telephone number is (571)272-5177.  The examiner can normally be reached on M-F 9:00am to 6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 517-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WEI (VICTOR) CHAN
Primary Examiner
Art Unit 2844



/WEI (VICTOR) Y CHAN/Primary Examiner, Art Unit 2844